Case 1:21-cr-20087-CMA Document 48 Entered on FLSD Docket 08/13/2021 Page 1 of 1




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                             CASE NO. 21-20087-CR-ALTONAGA

  UNITED STATES OF AMERICA,

         Plaintiff,
  vs.

  DIANELIS MOLINA NODA,

        Defendant.
  ________________________________/

                                             ORDER

         THIS CAUSE came before the Court on Defendant, Dianalis Molina Noda’s Motion to

  Continue August 19th, 2021 Trial [ECF No. 44]. Trial is expected to last four days, and all

  safety precautions, including masking and social distancing, as well as use of Courtroom 11-4,

  one of two retrofitted COVID-19 ready courtrooms, will be employed. Being fully advised, it is

         ORDERED AND ADJUDGED that the Motion is DENIED.                     The Court strongly

  encourages Defendant to receive her first COVID-19 vaccine to give her additional protection.

         DONE AND ORDERED in Miami, Florida, this 13th day of August, 2021.



                                                _______________________________________
                                                CECILIA M. ALTONAGA
                                                CHIEF UNITED STATES DISTRICT JUDGE

  cc:    counsel of record
